Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuh et al. (US 2018/0365824 A1; hereafter Yuh).
Regarding Claim 1, Yuh teaches: a method for identifying a condition in a medical image of a subject comprising (Figure 1): a) accessing a medical image of a subject with a computer system (¶29: “The process begins at 102 or at 104, where head CT data are generated on a CT scanner, or identified on some other local or remote computer storage device such as PACS”); b) identifying a region-of-interest (ROI) in the medical image by processing the medical image with an artificial intelligence (AI) network implemented with a hardware processor and a memory of the computer system (¶55: “in 118 the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images. As is the case for other steps described herein, both heuristics and deep learning techniques can be performed for intracranial hemorrhage detection.”); c) labelling the ROI with an identification of a first brain hemorrhage condition in the ROI using an output of the AI network (¶60: “Thus, intracranial hemorrhages can be manually labeled as 1 for subdural, 2 for subarachnoid, 3 for epidural, or 4 for intraparenchymal, where 0 would still indicate the absence of any type of hemorrhage at that pixel. This permits the FCNN to classify the type of hemorrhage, in addition to the presence or absence of a hemorrhage.”); and d) generating a report for a user identifying the first brain hemorrhage condition (¶39: “The image analyses created by the technology herein, as well as the images themselves, can be displayed in tangible form”; ¶93: “In 128, a summary report is generated, for all CT exams”) and including a confidence value associated with an identification of the first brain hemorrhage condition in the ROI (¶79: “The output of each CNN expressed as a probability, from 0 to 1, of the feature being present at each pixel can be averaged with the output of all of the other CNNs, and/or with other types of machine learning classifiers, to generate the overall probability for the feature at that pixel”; ¶100: “The probability map generated by the system depicted in FIG. 5 can be used to measure characteristics of the feature, such as size and CT density, using the methods described hereinabove.”; probability of a pixel label is consistent with confidence value).
Regarding Claim 2, Yuh teaches: the method of claim 1, wherein the first brain hemorrhage condition includes at least one of an intracranial hemorrhage (ICH), an intraventricular hemorrhage (IVH), a subarachnoid hemorrhage (SAH), and intra-parenchymal hemorrhage (IPH), an epidural hematoma (EDH), a subdural hematoma (SDH), or a bleed (¶60: “Thus, intracranial hemorrhages can be manually labeled as 1 for subdural, 2 for subarachnoid, 3 for epidural, or 4 for intraparenchymal, where 0 would still indicate the absence of any type of hemorrhage at that pixel.”).
Regarding Claim 3, Yuh teaches: the method of claim 1 further comprising identifying a second ROI in the medical imaging by processing the medical image with the AI network, and labelling the second ROI with an identification of a second brain hemorrhage condition using an output of the AI network (¶55: “in 118 the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images. As is the case for other steps described herein, both heuristics and deep learning techniques can be performed for intracranial hemorrhage detection.”; implies that multiple regions of interests are identified and analyzed, which is consistent with identifying a second ROI for processing).
Regarding Claim 4, Yuh teaches: the method of claim 3 wherein generating the report includes displaying a first image slice in which the first brain hemorrhage condition is identified and displaying a second image slice in which the second brain hemorrhage condition is identified (¶41: CT images are generally provided as a stack of 2D slices through which a radiologist scrolls in one direction or another”; ¶93: “In 128, a summary report is generated, for all CT exams or with format selectable by the user based on clinical indication for a particular CT exam. For example, a report that follows the format of a standard radiological interpretation can be generated, with an option of editing by the radiologist or clinician prior to finalization”). 
Regarding Claim 5, Yuh teaches: the method of claim 3 wherein generating the report includes displaying an image slice in which both the first brain hemorrhage condition and the second brain hemorrhage condition are identified (¶41: CT images are generally provided as a stack of 2D slices through which a radiologist scrolls in one direction or another”; ¶93: “In 128, a summary report is generated, for all CT exams or with format selectable by the user based on clinical indication for a particular CT exam. For example, a report that follows the format of a standard radiological interpretation can be generated, with an option of editing by the radiologist or clinician prior to finalization”), and wherein identifying the second condition includes a second confidence value associated with an identification of the second brain hemorrhage condition in the second ROI (¶79: “The output of each CNN expressed as a probability, from 0 to 1, of the feature being present at each pixel can be averaged with the output of all of the other CNNs, and/or with other types of machine learning classifiers, to generate the overall probability for the feature at that pixel”; ¶100: “The probability map generated by the system depicted in FIG. 5 can be used to measure characteristics of the feature, such as size and CT density, using the methods described hereinabove.”).
Regarding Claim 6, Yuh teaches: the method of claim 1 wherein processing the medical image with the AI network comprises: generating a plurality of channel images from the medical image, each channel image being generated by applying at least one of a window setting and a level setting to the medical image; and inputting the plurality of channel images to the AI network (¶84: “For the case of an FCNN using dense pixel learning, the three spatial coordinates for each pixel of the image in the data layer could be added as three additional channels in the first convolutional layer of the FCNN”; ¶84: “Alternatively, the x, y, and z spatial coordinates of each unit’s receptive field center can be added as additional channels to a higher-level convolutional layer”).
Regarding Claim 7, Yuh teaches: the method of claim 6 wherein the plurality of channel images are combined to form a combined image and inputting the plurality of channel images to the AI network comprises inputting the combined image to the AI network (¶79: “As with data parallelism for testing fully trained CNNs, using an ensemble of fully trained CNNs also benefits from multiple GUPs operating in parallel, since each CNN can run on a separate GPU using the same testing data and then these results can be combined once the final output of each CNN is available.”). 
Regarding Claim 11, Yuh teaches: the method of claim 1 further comprising preprocessing the medical image prior to inputting the medical image to the AI network, wherein preprocessing the medical image includes reducing noise in the medical image (¶53: “Other algorithms for fitting a plane to a set of noisy data points in 3D space could also be utilized herein to locate the expected normal falx plane.”; ¶58: “head CT images preprocessed using the heuristic algorithm described in blocks 110, 112 and 114.”; ¶45-47 describes blocks 110, 112, and 114 that eliminate or reduces sources of noise and enhances the neural network’s performance). 
Regarding Claim 16, Yuh teaches: the method of claim 1 wherein the AI network is a convolutional neural network (¶9: “The present disclosure includes both heuristic algorithms that have been custom designed for head CT analysis, and a type of convolutional neural network (CNN) trained to identify abnormal features using dense pixelwise labeling”).
Regarding Claim 17, Yuh teaches: the method of claim 1 wherein the output of the AI network comprises a class activation map (¶100: “The probability map generated by the system depicted in FIG. 5 can be used to measure characteristics of the feature, such as size and CT density, using the methods described hereinabove.”; probability map is consistent with class activation map).
Regarding Claim 18, Yuh teaches: a system for identifying a brain hemorrhage condition in an image of subject (Figure 2) comprising: at least one hardware processor (Figure 2: element 204); a memory having stored thereon instructions that when executed by the at least one hardware processor cause the at least one hardware processor to perform steps (Figure: element 208) comprising: a) accessing a medical image of a subject from the memory (¶29: “The process begins at 102 or at 104, where head CT data are generated on a CT scanner, or identified on some other local or remote computer storage device such as PACS”); b) accessing a trained convolutional neural network (CCN) from the memory, the trained CNN having been trained on medical images labeled with one or more different brain hemorrhage conditions (¶55: “In a preferred embodiment, a fully convolution neural network (FCNN) is trained end-to-end using dense pixelwise labeling from manually segmented head CT data.”); c) generating a class activation map that indicates at least one brain hemorrhage condition in the medical image by processing the medical image with the AI network (¶100: “The probability map generated by the system depicted in FIG. 5 can be used to measure characteristics of the feature, such as size and CT density, using the methods described hereinabove.”; probability map is consistent with class activation map; ¶55: “As is the case for other steps described herein, both heuristics and deep learning techniques can be performed for intracranial hemorrhage detection.”); d) generating a labeled image by labelling regions in the medical image associated with the at least one brain hemorrhage condition using the class activation map (¶60: “Thus, intracranial hemorrhages can be manually labeled as 1 for subdural, 2 for subarachnoid, 3 for epidural, or 4 for intraparenchymal, where 0 would still indicate the absence of any type of hemorrhage at that pixel. This permits the FCNN to classify the type of hemorrhage, in addition to the presence or absence of a hemorrhage.”); e) producing at least one confidence value for each labeled region in the labeled image, each confidence value being associated with a confidence of each labeled region representing a corresponding at least one brain hemorrhage condition (¶79: “The output of each CNN expressed as a probability, from 0 to 1, of the feature being present at each pixel can be averaged with the output of all of the other CNNs, and/or with other types of machine learning classifiers, to generate the overall probability for the feature at that pixel”; ¶100: “The probability map generated by the system depicted in FIG. 5 can be used to measure characteristics of the feature, such as size and CT density, using the methods described hereinabove.”); and f) generating a display that depicts the labeled image and the at least one confidence value (¶39: “The image analyses created by the technology herein, as well as the images themselves, can be displayed in tangible form”; ¶93: “In 128, a summary report is generated, for all CT exams”).
Regarding Claim 19, Yuh teaches: the system of claim 18, wherein the at least one brain hemorrhage condition includes at least one of an intracranial hemorrhage (ICH), an intraventricular hemorrhage (IVH), a subarachnoid hemorrhage (SAH), and intra-parenchymal hemorrhage (IPH), an epidural hematoma (EDH), a subdural hematoma (SDH), or a bleed (¶60: “Thus, intracranial hemorrhages can be manually labeled as 1 for subdural, 2 for subarachnoid, 3 for epidural, or 4 for intraparenchymal, where 0 would still indicate the absence of any type of hemorrhage at that pixel.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh as applied to claims above, and further in view of Price et al. (US 2017/0140236 A1; hereafter: Price).
Regarding Claim 8, Yuh teaches: the method of claim 6 but does not explicitly teach that each of the plurality of channel images is assigned a different color.
In a related art, Price teaches that each of the plurality of channel images is assigned a different color (¶197: “The neural network input engine 1106 can also utilize one or more color channels. In one or more embodiments, the neural network input engine 1106 utilize color channels reflecting the color of each pixel in a digital image. In particular, in one or more embodiments, the neural network input engine 1106 utilizes a red color channel, a green color channel, and a blue color channel.”) for the purpose of processing color channels of an image separately. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuh with the above teachings of Price in order to incorporate assigning channel images different colors. The motivation in doing so would lie in the ability to process different color channels separately for reduced processing time.
Regarding Claim 9, Yuh, in view of Price, teaches: the method of claim 8 wherein each of the plurality of channel images is assigned the different color by mapping pixel intensities in each channel image to a different color scale (Price: ¶197: “The neural network input engine 1106 can also utilize one or more color channels. In one or more embodiments, the neural network input engine 1106 utilize color channels reflecting the color of each pixel in a digital image. In particular, in one or more embodiments, the neural network input engine 1106 utilizes a red color channel, a green color channel, and a blue color channel.”).
Regarding Claim 10, Yuh, in view of Price, teaches: the method of claim 9 wherein the plurality of channel images comprises a first channel image, a second channel image, and a third channel image, and wherein pixel intensities in the first channel image are mapped to a red color scale, pixel intensities in the second channel image are mapped to a green color scale, and pixel intensities in the third channel are mapped to a blue color scale (Price: ¶197: “The neural network input engine 1106 can also utilize one or more color channels. In one or more embodiments, the neural network input engine 1106 utilize color channels reflecting the color of each pixel in a digital image. In particular, in one or more embodiments, the neural network input engine 1106 utilizes a red color channel, a green color channel, and a blue color channel.”).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh as applied to claims above, and further in view of Tegzes et al. (US 2018/0315188 A1; hereafter: Tegzes).
Regarding Claim 12, Yuh teaches: the method of claim 1 wherein the medical image is an image volume comprising a plurality of image slices (¶41: CT images are generally provided as a stack of 2D slices”; ¶41: “The stack can be displayed in an arbitrary choice of 2D plane or as a 3D rendering”), but does not teach that the plurality of image slices are interpolated before inputting the medical image to the AI network.
In a related art, Tegzes teaches: that the plurality of image slices are interpolated before inputting the medical image to the AI network (¶150: “In certain examples, rather using one slice as input, the classifier can use several slices with a given offset (e.g., in mm) from the target slice in order to have information for the classifier decision. If the given distance from the target slice falls between slices, then linear interpolation is used between the two neighboring slices.”) for the purpose of generating additional information between slices of CT images. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yuh with the additional teachings of Tegzes in order to incorporate interpolation of CT image slices. The motivation in doing so would lie in generating extra data and information for the neural network.
Regarding Claim 13, Yuh, in view of Tegzes, teaches: the method of claim 12 wherein the plurality of image slices are interpolated to generate at least one new image slice between two of the plurality of image slices (Tegzes ¶150: “In certain examples, rather using one slice as input, the classifier can use several slices with a given offset (e.g., in mm) from the target slice in order to have information for the classifier decision. If the given distance from the target slice falls between slices, then linear interpolation is used between the two neighboring slices.”).
Regarding Claim 14, Yuh, in view of Tegzes, teaches: the method of claim 12 wherein the image volume is a three-dimensional image volume comprising a stack of spatially adjacent image slices (Yuh: ¶41: “CT images are generally provided as stack of 2D slices through which a radiologist scrolls in one direction or another.”; Yuh: ¶62: “The image data layer and the ground truth data layer may consist of a single 2D image, a few adjacent 2D images that are fed into separate channels of the FCNN”; implies that the stack of 2D slices are arranged in a spatially or temporally adjacent manner.).
Regarding Claim 15, Yuh, in view of Tegzes, teaches: the method of claim 12 wherein the image volume comprises a series of temporally adjacent image slices (Yuh: ¶41: “CT images are generally provided as stack of 2D slices through which a radiologist scrolls in one direction or another.”; Yuh: ¶62: “The image data layer and the ground truth data layer may consist of a single 2D image, a few adjacent 2D images that are fed into separate channels of the FCNN”; implies that the stack of 2D slices are arranged in a spatially or temporally adjacent manner.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Socher et al. (US 2017/0046616 A1), Knapp et al. (US 2015/0279034 A1), Yoshida et al. (US 7,379,572 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668        
                                                                                                                                                                                                /VU LE/Supervisory Patent Examiner, Art Unit 2668